Case 9:20-cv-80740-RS Document 9 Entered on FLSD Docket 06/17/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-cv-80740-RS


 DAVID POSCHMANN,

                Plaintiff,
 v.

 900 DIXIE HIGHWAY NORTH, LLC and
 SAJID ENTERPRISES, INC.,

             Defendants.
 _________________________________/

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff, DAVID POSCHMANN, by and through his undersigned counsel, pursuant to

 Federal Rules of Civil Procedure 41 (a) (1) (A) (i), hereby dismisses this action with prejudice.

                                                      s/LEE D. SARKIN
                                                      LEE D. SARKIN, ESQ.
                                                      Florida Bar No. 962848
                                                      E-mail: Lsarkin@aol.com
                                                      DREW M. LEVITT, ESQ.
                                                      Florida Bar No. 782246
                                                      E-mail: drewmlevitt@gmail.com
                                                      4700 N.W. Boca Raton Boulevard
                                                      Suite 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Facsimile (561) 994-0837
